FILED
                             NOT FOR PUBLICATION                             JUL 20 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DILBAGH SINGH,                                    No. 08-74170

               Petitioner,                        Agency No. A072-523-404

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Dilbagh Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s second motion to

reopen as time-barred and number-barred where the successive motion was filed

over five years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and

Singh failed to present sufficient evidence of changed circumstances in India to

qualify for an exception to the time limit, see 8 C.F.R. § 1003.2(c)(3) (ii); see also

Toufighi, 538 F.3d at 996-97.

      We reject Singh’s contention that the BIA did not adequately examine his

evidence because he has not overcome the presumption that the BIA reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We also

reject Singh’s contention that the BIA applied the wrong legal standard.

      To the extent Singh challenges the agency’s underlying adverse credibility

determination, we decline to consider the contentions because the court previously

rejected them in Singh v. Gonzales, 135 Fed. Appx. 907 (9th Cir. 2005). See

Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining under the ‘law

of the case doctrine,’ one panel of an appellate court will not reconsider questions

which another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74170